COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Trina Elaine Shaw v. Mason Friendswood OP, LLC d/b/a Friendship
                          Haven Healthcare & Rehabilitation Center

Appellate case number:    01-12-01098-CV

Trial court case number: 11CV0513

Trial court:              212th District Court of Galveston County

        Appellee, Mason Friendswood OP, LLC, has filed a motion to dismiss this appeal,
arguing that the appeal should be dismissed because appellant, Trina Shaw, has failed to file the
reporter’s record and has failed to file a brief. We deny the motion.
        We may dismiss an appeal for want of prosecution if an appellant fails to timely file a
brief. See TEX. R. APP. P. 38.8(a)(1). An appellant’s brief is due 30 days after the complete
appellate record is filed. See id. 38.6(a). An appellant may also be required to file a brief
without a reporter’s record, if the reporter fails to file the record because the appellant fails to
request the record or fails to pay the reporter’s fee for preparing the record. See id. 37.3(c). The
court reporter, not the appellant, is responsible for filing the reporter’s record. See id. 35.3(b).
        Prior to the filing of Mason Friendswood OP, LLC’s motion, the court reporter had
neither filed the reporter’s record nor informed the Court that Shaw failed to request or pay for
the record. Therefore, we have no reporter’s record and no evidence showing that the reporter’s
record has not been filed due to Shaw’s fault. See id. 37.3(c). As a result, the deadline for filing
Shaw’s brief has not been set, and Shaw has not failed to timely file a brief. See id. 38.6(a)(2),
38.8(a).
       Accordingly, we deny Mason Friendswood OP, LLC’s motion to dismiss.
       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court


Date: June 20, 2013